Citation Nr: 1517115	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  14-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises in 
St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the calculated amount of $27,760.00.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The appellant had active service from October 1971 to May 1973.

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2014 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWAC) in St. Paul, Minnesota.

This case was brought before the Board in December 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to associate the June 2014 statement of the case with the claims file.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that a copy of a bankruptcy court order has been submitted with argument that this order requires VA to terminate debt collection efforts pursuant to 38 C.F.R. § 1.942(g).  A complete set of documents from such bankruptcy filing is not before the Board and it is unclear whether the debt to the VA was listed by as a debt in the bankruptcy proceedings.  Regardless, the Board finds that any such prohibition against collection is a separate matter from the current appeal which pertains to entitlement to a waiver of the indebtedness under 38 C.F.R. §§ 1.962 and 1.963.  The Board notes that the decision by the committee on waivers and compromises did not address the matter of termination of collection of the debt based on bankruptcy, and thus that matter is not on appeal.  The claim that the collection of the debt is prohibited by the bankruptcy filing is a matter which must be pursued with the VA debt management center.  This matter is referred to the AOJ for any appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A July 2008 rating decision awarded entitlement to nonservice-connected pension.  An overpayment was subsequently created when the Veteran failed to report a change in income to VA.

2. While there has been no fraud, misrepresentation, or bad faith on the part of the appellant, his actions have been shown to be the direct cause of the overpayment.

3. Recovery of the $27,760.00 overpayment debt will not violate the standards of equity and good conscience.

CONCLUSION OF LAW

Waiver of recovery of the overpayment of $27,760.00 paid to the Veteran for nonservice-connected pension benefits is denied.  38 U.S.C.A. §§ 1521, 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of Title 38 of the United States Code and do not apply in validity of debt cases which are governed by Chapter 53.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Analysis

The Veteran request waiver of recovery of an overpayment of $27,760.00 of nonservice-connected pension benefits.  

VA granted nonservice-connected pension benefits to the Veteran via a July 2008 rating decision.  The effective date was in June 2008 therefore benefit payments started July 1, 2008.  Just prior to the award of benefits the Veteran completed an Income Net Worth and Employment Statement indicating he had $85.00 in cash and $85.00 coming in monthly with no other assets or income.  On the same document the Veteran noted he had applied to the Social Security Administration for benefits, was denied, and intended to appeal.  June 2008 VA-Form 21-527.  After issues about whether the Veteran was receiving SSA benefits or worker compensation were cleared up it was determined the Veteran was receiving no income as of July 2008 and his pension benefits were set accordingly.  September and October 2008 Correspondence from the Office of Congressman Henry A. Waxman, October 2008 Letter from SSA, October 2008 Letter to Congressman Henry A. Waxman, October 2008 VA Letter to the Veteran.

In October 2009, the SSA rendered a fully favorable decision in the Veteran's case finding him disabled as of September 1, 2005.  Numerous letters were sent to the Veteran, both before and after the award of SSA benefits, that included sections informing him that he needed to notify VA of any change in income.  These letters include a July 2008 letter informing the Veteran of his nonservice-connected pension award; October 2008, November 2008, and December 2012 letters informing the Veteran of a change in the amount of his pension benefits; and December 2008, 2009, 2010, 2011 eligibility verification report (EVR) letters.  The Veteran has argued that he did not receive these letters.  April 2014 VA-Form 9.  

A data match with the SSA eventually revealed to VA that the Veteran had been receiving monthly income of $827.00 effective December 2007, $875.00 effective December 2008, $902.00 effective December 2011, and $922.00 effective December 2012.  A May 2013 letter informed the Veteran of this and proposed to reduce his nonservice-connected pension payments.  A February 2014 letter informed the Veteran that, as he submitted no evidence showing he did not receive the SSA benefits in question; VA would reduce his pension benefits beginning on the effective date of the benefits, July 1, 2008.  The letter went on to note that as a result VA had overpaid the Veteran.  Shortly thereafter, in February 2014, the Debt Management Center in St. Paul, Minnesota sent the Veteran a letter explaining he had been overpaid $27,760.00 in benefits and they intended to withhold some of his future benefits to repay the overpayment.  This same letter informed the Veteran he could request a waiver of the indebtedness if he desired.  In late February 2014, the Veteran requested a waiver.  Via a March 2014 decision the COWAC denied the waiver.  The issue of waiver was then subsequently appealed to the Board. 

The Board does find it important to note that the Veteran no longer receives nonservice-connected pension.  In September 2013, he was awarded service connection for posttraumatic stress disorder (PTSD), evaluated as 100 percent, effective February 18, 2011.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she was not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2014).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, DIC, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a) (2014).  Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c) (West 2014); 38 C.F.R. § 1.963 (2014).

The Court has defined bad faith as "a willful intention to seek an unfair advantage." Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following factors, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtor contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor against VA fault; (3) Undue hardship - whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; and (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2014). 

Initially, the Board notes that the appellant is not challenging the validity of the debt.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991) (indicating this otherwise would be the threshold preliminary determination).  Hence, the Board may proceed directly to the merits of his waiver request.

The Board is of the opinion that none of the circumstances in this case rise to the level of fraud, misrepresentation, or bad faith, such that there is a legal bar to the waiver of recovery of the debt.  See 38 U.S.C.A. § 5302(c).  As will be discussed below, the Board finds the Veteran's claim that he did not receive letters informing him to report income to be without merit.  Still, it is the Board determination that this does not amount to fraud, purposeful misrepresentation, or an act of bad faith.  The evidence of record does not reveal any other acts by the Veteran that could be considered fraud, misrepresentation, or an act of bad faith.  

Thus, the sole question before the Board is whether collection of the indebtedness at issue in this appeal, in the amount of $27,760.00, would violate the principles of equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  As discussed above, in determining whether recovery of the overpayment would be against the principles of equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a), there are various factors to consider.

The first factor pertains to the fault of the debtor and requires an analysis as to whether the actions of the debtor contributed to causing the debt.  38 C.F.R. § 1.965(a)(1).  The Veteran was informed by a July 2008 letter of his nonservice-connected pension award.  This letter included a section entitled "What Are Your Responsibilities?" under which this statement appeared "[y]ou are responsible to tell us right away if: your income or the income of your dependents changes (i.e., earnings, Social Security Benefits, lottery and gambling winnings)."  Many other letters followed that included sections similar to this one informing the Veteran of the need to report income.  The Veteran has asserted that he did not receive these letters.  April 2014 Veteran's Statement.
    
In this regard, the Board notes the presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to VA employees who were responsible for mailing the letters sent to the Veteran.  The Veteran may rebut the presumption by submitting clear evidence to the effect that VA's regular mailing practices were not followed.  The Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003). Clear evidence sufficient to rebut the presumption of regularity has been found when VA addressed communications to a wrong street name, wrong street number, or wrong zip code in circumstances indicating that such errors were consequential to delivery.  See, e.g., Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order); see also Crain, 17 Vet. App. at 188-89.

The first letter informing the Veteran of his responsibility to report income is the letter sent to him in July 2008 informing him of the grant of nonservice-connected pension.  All subsequent letters were sent to this address and no indication has been received that any of these letters were undeliverable.  This address is the same address VA lists as the Veterans current address.  In fact that Veteran himself has admitted to receiving mail sent to this address.  In a VA-Form 9 submitted in April 2014 the Veteran asserted the only notice letter he had received was the May 2013 letter informing him VA proposed to reduce his pension payments.  As this letter was sent to the same address, it is clear, the Veteran can and does receive mail at this address.  As the other letters in question were sent to this address, the Board cannot find the presumption of regularity was rebutted.  Therefore, it is the Board determination that the letters notifying the Veteran to report income were received. 

Furthermore, just over a year after the award of nonservice-pension, a September 2009 correspondence between VA and Congressman Henry A. Waxman shows that the Veteran asked the Congressman to contact VA on his behalf because he felt his benefit payments were not correct.  The Veteran's complaint was that his benefits were being reduced as a result of income he no longer received.  This shows an awareness that income affects benefits payments and therefore new income should be reported.

The Veteran has also defended his failure to report income by saying that he was told in 2009, 2010, 2011, and 2012 that a totally disabled veteran can receive both VA nonservice connected benefits and SSA benefits as long as the total does not exceed $2,000.00 a month.  May 2013 VA-Form 9.  During the years the Veteran claims to have been told this he received multiple letters informing him of the need to report income.  Therefore, it is the Board's determination that the Veteran should have known to report income no matter what other statements were made to him.    

As the Board has found the Veteran received letters informing him of the necessity of reporting income to VA and through contacting his Congressman the Veteran has displayed knowledge of the need to report income, the Board concludes the Veteran's actions have contributed to the creation of the debt.  38 C.F.R. § 1.965(a)(1).

Turning to the balance of the faults, the Board notes that VA bears some responsibility for the overpayment.  In December 2009, the Veteran had an informal hearing with a decision review officer in regards to a claim for an earlier effective date for nonservice connected pension.  The only record of this hearing is a December 2009 VA-Form 21-0820 Report of General Information; however, this report indicates that SSA records were submitted by the Veteran in support of his claim.  The report does not make clear what SSA records were submitted, nevertheless, as the report is immediately followed, in the claims file, by a copy of the Veteran's fully favorable SSA decision the Board finds it reasonable to assume this was the submitted record.  This assumption is further supported by the fact the Veteran has stated that the decision is what he submitted on that date.  May 2013 VA-Form 9.  While the SSA decision does not indicate the amount of the Veteran's SSA benefits it does indicate the Veteran would be contacted in the future about the amount of his benefits.  Submission of this decision put the Board on notice that the Veteran was likely to receive SSA income.  

However, the balance of the faults still weighs in favor of finding the Veteran more at fault.  As discussed above, subsequent to the Board receiving the SSA decision, the Veteran continued to receive letters from VA informing him of the need to report income, including December 2009, 2010, 2011 EVR letters that specifically noted VA considered the Veteran to have no income and that SSA payments need to be reported.  These letters make clear to the Veteran that even after VA received the SSA decision it was still operating under the assumption he was receiving no SSA benefits thereby alerting the Veteran to the fact he needed to make further effort to alert VA to his SSA income.  

The Veteran claims that he submitted letters in December 2009 and January 2010 to VA that included copies of SSA checks but was later told to quit sending the checks to VA.  May 2013 VA-Form 9.  The Veteran submitted copies of these letters in May 2013.  These letters were not included in the claims file prior to the Veteran's submission of them in May 2013.  Even though the copies of the letters include copies of envelopes with stamps there is no indication they were actually mailed to VA, besides the Veteran assertion of having done so.  The presumption of regularity extends to the Board employees who were responsible for receiving the Veteran's letters and forwarding them to the appropriate department so that the Veteran's pension payments could be adjusted.  The Board finds the Veteran's uncorroborated assertion that he sent in the letters is not clear evidence sufficient to rebut the presumption of regularity.

In summation, VA bears some fault for the overpayment as notification the Veteran was likely to receive SSA income was received in the form of the SSA decision submitted in December 2009.  However, in light of the fact that following the submission of the SSA decision, the Veteran made no further effort to inform VA of his SSA income, even though the Veteran continued to receive regular letters informing him that VA considered him to have no income and of the necessity of reporting income to VA, including SSA income.  The Board finds the Veteran bears a greater weight of the fault for the creation of the overpayment.   38 C.F.R. § 1.965(a)(2).

As to the factor of undue financial hardship, the pertinent regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor of basic necessities.  38 C.F.R. § 1.965(a)(3).  "Financial hardship" is primarily intended to mean that he would be deprived of basic necessities such as food, clothing, and shelter, which do not appear to be factors here.  As the Veteran was awarded 100 percent for service connected PTSD on September 2013 the Board finds recovery of the overpayment would not deprive the Veteran of basic necessities.  A Veteran with a 100 percent rating and no spouse or dependents currently receives $2,906.83 a month.  Veteran Compensation Benefits Rate Tables - Effective 12/1/2014 http://www.benefits.va.gov/COMPENSATION/resources_comp01.asp.  On his most recent financial status report the Veteran indicated he receives $936.00 monthly from SSA.  February 2014 VA-Form 5655.  This would be a total of approximately $3,842.83 monthly, amounting to approximately $46,113.96 yearly.  The Board finds that a person can provide for the basic necessities of food, clothing, and shelter with such an income.  The Board is of the opinion this holds true even if a percentage of the Veteran's total income is withheld to recover the overpayment.  

The Board acknowledges the Veteran assertion the he spends more monthly than he takes in, mainly because he spends $3,999.00 monthly on hotels.  February 2014 VA-Form 5655.  The Board is sympathetic to the Veteran's claim that he stays in hotels because his prior bankruptcy and his psychiatric disorder make it hard to find a landlord who will rent to him.  Nevertheless, the Board cannot deny that $3,999.00 monthly for hotels appears to be a mismanagement of funds and that even given the Veteran's situation he could find shelter for less.  In regards to undue financial hardship the concern is whether the collection of indebtedness would deprive the Veteran of basic necessities.  The Board had determined that a person with the Veteran's income can provide for basic necessities even after a percentage is taken out for recovery of the overpayment.  This is not changed by the fact the Veteran choses to use an unreasonable amount of his income on hotels.  Thus, based on the appellant's assets, the Board finds that financial hardship from recovery of this indebtedness is not shown.  38 C.F.R. § 1.963(a)(3).

It has been suggested that the Veteran's unreasonable use of funds is attributable to his psychiatric disorder.  The most recent VA examination found that the Veteran is capable of managing his financial affairs.  September 2013 VA Examination.  In light of this finding, it is the Board's determination that the Veteran's psychiatric disorder does not justify his unreasonable expenses.  

Other elements for consideration address whether repayment of the debt would nullify the objective purpose for which the benefits were intended, whether failure to make restitution would result in unfair gain to the debtor, and whether there was a changing of position to one's detriment.  38 C.F.R. § 1.965(a)(4)-(6).

While the Veteran presently receives service-connected benefits his overpayment arises out of his receipt of pension benefits.  The purpose of pension benefits is to provide financial assistance to the beneficiary.  The amount of pension benefits is calculated based on total income and assets.  In regard to whether collection of the debt would defeat the purpose for which benefits were intended, it would not.  The Board finds that repayment of the debt at issue in this case would not conflict with the objective underlying the benefits, as the appellant presently appears capable of acquiring basic necessities.  See 38 C.F.R. § 1.965(a)(4).  Thus, repayment of the debt would not nullify the purpose for which the pension benefits were intended, as the Veteran's repayment will not deprived him of basic necessities such as food, clothing, and shelter.  Id.     

Additionally, the appellant clearly received benefits to which he was not entitled, so waiver of recovery of this consequent indebtedness would result in unjust enrichment to him.  If a waiver of recovery is granted it would create an unfair gain to him because he would be allowed to retain funds to which he was not legally entitled.  38 C.F.R. § 1.965(a)(5).  There also is no indication that his position changed to his detriment or that, in reliance on the overpayment, he relinquished a valuable right or incurred a legal obligation.  38 C.F.R. § 1.965(a)(6).

In conclusion, having looked at the factors articulated in 38 C.F.R. § 1.965, the Board finds that the facts of this case demonstrate that recovery of the overpayment is not against equity and good conscience.  Accordingly, the request for waiver of recovery of overpayment is denied.  



ORDER

Waiver of the overpayment of VA nonservice-connected pension benefits in the amount of $27,760.00 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


